Citation Nr: 1706151	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  15-18 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1971.  He passed away in March 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2015 determination of the Department of Veterans Affairs (VA) Health Administration Center (HAC) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her June 2015 substantive appeal (VA Form 9), the appellant requested a hearing before a Veterans Law Judge (VLJ) of the Board at the VA Central Office in Washington DC (Central Office hearing).  Such a hearing was scheduled for February 1, 2017; however, prior to the scheduled hearing, the appellant asserted that she would be unable to travel to Washington, DC for the Central Office hearing.  See January 2017 FAX Correspondence.  She requested that she be rescheduled for a videoconference hearing at a later date.  See id.   The Board finds that the appellant has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704 (c), (d) (2015).  Her request is hereby granted by virtue of this remand to provide her an opportunity to testify at a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the appellant for a video-conference hearing before the Board.  Notice of the hearing must be sent to the appellant at her current mailing address and a copy of the notice informing her of the date, time, and location of that hearing must be associated with the claims folder.

 2. After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

